ROVIRA, Justice.
The People have brought this interlocutory appeal under C.A.R. 4.1 seeking a review of a ruling by the trial court which suppressed a statement made by the defendant. The defendant is charged with driving in *333violation of the habitual offender statute,1 unlawful resistance of arrest,2 and driving under the influence of intoxicating liquor.3 We dismiss the appeal.
Effective April 1, 1979, C.A.R. 4.1(a) requires that, where the state files an interlocutory appeal in the supreme court from a ruling of a district court granting a motion to suppress an extra-judicial statement by a defendant, the state must certify to the supreme court that the appeal is not taken “for purposes of delay and the evidence is a substantial part of the proof of the charge pending against the defendant.”
Our independent review of the record provided on appeal convinces us that the defendant’s statement, which was suppressed under Crim.P. 41(g), does not form a “substantial part” of the proof which may be offered against the defendant. For this reason we refuse to address the substantive issues raised by the People here.
We dismiss the appeal and remand for further proceedings.

. Section 42-2-206(1), C.R.S. 1973.


. Section 18-8-103(l)(a), C.R.S. 1973.


.Section 42-4-1202(l)(a), C.R.S. 1973.